DETAILED ACTION
Status of Claims
Claims 1-3, 5-7, 9, 12-21, 23-24, 27-28, and 30 are currently amended.
Claims 31-122 have been canceled.
Claims 1-30 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/07/2021, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of 08/07/2020 has been withdrawn. 

35 USC 101
Applicant's arguments filed 01/07/2021 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claims recite features that cannot be performed by the mind and requires more than generic computer components.
Applicant argues that the determining one or more shapes each having a quantity/magnitude of one or more angles and/or an edge curvature according to the inputted product information for displaying on a device in real-time cannot be practically performed in the human mind. Examiner respectfully disagrees. The claim recites the limitation of making a determining a strain of cannabis. This Electric Power Group, V. Alstom (Fed. Cir. 2016) which held that a method of collecting and analyzing information, and displaying the results of the analysis to be directed to an abstract idea.
Applicant argues that the claims recite features that are integrated into a practical application in that they provide a particular transformation. Examiner respectfully disagrees. Looking at the claims as a whole and the additional elements both individually and in combination, the use of a user interface, selectors, and a device still fail to integrate the judicial exception into a practical application. Here, the claims include adding insignificant extra-solution activity to the judicial exception in that the user interface is used for mere data gathering and the displaying on a device of the visual representation in real-time is selecting a particular data source or type of data to be manipulated. Courts of have found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display to be a form of insignificant extra solution activity. See MPEP 2106.05(g). Further the claims are merely generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). The claims are directed to Electric Power Group v. Alston (Fed. Cir. 2016). The current invention is being used to solve the non-technical problem of providing cannabis product information in a visual/graphical representation (as opposed to in text form). The invention is not taking a prior art user interface or device and making it more dynamic and efficient. Rather, the focus is on providing information to users.
Applicant argues that the Claims recite significantly more in that it is similar to example in MPEP 2106.05(a) II viii. Examiner respectfully disagrees with this analysis. The Court in Trading Techs. concluded that the claimed subject matter was directed to a specific improvement in the way computers operate and that the claimed graphical user interface imparted a specific functionality to a trading system “directed to a specific implementation of a solution to a problem in the software arts.” Here, Applicant is not improving an existing technology associated with communication of complex chemical information. Rather the claims are directed to a process of receiving information and analyzing certain information then displaying the results without any inventive technology in performing these functions. See Electric Power Group v. Alston (Fed. Cir. 2016). The focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that user computer tools. See Electric Power Group. 
For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 20, these claims recite “determining a set of visual indicators including one or more shapes each having a quantity/magnitude of one or more angles and/or an edge curvature that correspond to the inputted product information according to a set of thresholds and conversion mechanisms.” This limitation is vague and indefinite. It is unclear what is meant by “quantity/magnitude”. Does this mean quantity and magnitude? Additionally, it is meant by “a set of thresholds and conversion mechanisms” While Applicant’s Specification discloses thresholds and conversions, it does not disclose what a set of both of these pieces of data means. Does this mean that one type of shape is a threshold and another type of shape is conversion mechanism? Or that a certain quantity/magnitude corresponds to a threshold and another quantity/magnitude corresponds to a conversion mechanism? it is unclear what is meant by a set. For at least there reasons, this limitation is vague and indefinite. Claims 2-19 and 21-30 are rejected for inheriting the deficiencies noted in claims 1 and 20.

Regarding Claims 1 and 20, Claims 1 and 20 recites the limitation "each set of shapes".  There is insufficient antecedent basis for this limitation in the claim. It is vague and indefinite whether a set of shapes is referring to asset of visual indicators that includes one or more shapes? For purposes of furthering prosecution, they are interpreted to be the same set. Claims 2-19 and 21-30 are rejected for inheriting the deficiencies noted in claims 1 and 20.

Regarding Claim 2, this claim recites “dynamically determine cannabis product”. It is unclear whether this “cannabis product” is the same as or different form the cannabis product disclose in claim 1. For purposes of furthering prosecution, Examiner is interpreting this to be “the cannabis product” (e.g., referring to the cannabis product in claim 1).
Regarding Claim 2, Claim 2 recites the limitation "the one or more sets of shapes".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to “each set of shapes” from claim 1 or “one or more shapes” from claim 1 or “a set of visual indicators” from claim 1, or something else.

Regarding Claim 6, It is unclear how the visual representation is dynamically updated to communicate to the user visual patterns for comparison with other products. How does that communicate a comparison? What are the other products? For at least these reasons, this limitation is vague and indefinite.

Regarding Claims 12 and 27, these claims recite “a nucleus with a shape indicating a primary cannabinoid” and “a plurality of terpene rings surrounding the nucleus.” It is vague and indefinite whether this nucleus is the same as or an addition to the center portion and whether the plurality of 

Regarding Claim 16, this claim recites “wherein each of the sliders correspond to a continuous spectrum for blending a pair of shapes and/or colors.” It is unclear what is meant by a “continuous spectrum”. For at least these reasons, this limitation is vague and indefinite. Additionally it is unclear what is meant by “blending a pair of shapes and/or colors.” How are sliders used to blend something? What is meant by blending? For at least these reasons, this limitation is vague and indefinite.

Regarding Claim 19, this claim recites “dynamically adapting the first amount and the second amount based on an experience level of the user.” It is vague and indefinite what is meant by dynamically adapting and how that can be done based on an experience level of the user. How is that determined? For at least these reasons, this limitation is vague and indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites displaying a user interface that includes selectors to input information and in response to interaction with the selectors, determining a strain of cannabis, and displaying a visual representation of the strain of cannabis.
Electric Power Group, V. Alstom (Fed. Cir. 2016) which held that a method of collecting and analyzing information, and displaying the results of the analysis to be directed to an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of a user interface with selectors, a device, and a “computer implemented” method. The interface is merely a generic interface for receiving and displaying data and is recited at a high level of generality (e.g., general means of gathering data for use in determining step). This amounts to mere data gathering which is a form of insignificant extra-solution activity. The claims include adding insignificant extra-solution activity to the judicial exception in that the displaying on a device of the visual representation in real-time is selecting a particular data source or type of data to be manipulated. Courts of have found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display to be a form of insignificant extra solution activity. See MPEP 2106.05(g). Further the claims are merely generally linking 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using an interface to perform receiving inputs and determining/displaying a strain of cannabis amounts to no more than mere instructions to apply the exception using generic computer components. Further, the Symantec, TLI, and OIP Techs. Court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The claims are directed to a process of receiving information and analyzing certain information then displaying the results without any inventive technology in performing these functions. See Electric Power Group v. Alston (Fed. Cir. 2016). The focus of the claims is not on an improvement in computers (or devices/interfaces) as tools, but on certain independently abstract ideas that user computer tools. See Electric Power Group. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent Claims 2-19 and 21-30 do not add “significantly more” to the abstract idea.
For example, claims 2-5, 8-9, 11-15, 17-18, 21-23, and 25-30 merely recite more complexities descriptive of the abstract idea in further definition of the selectable strain information and visual representation. Such complexities do not provide additional elements in addition to the abstract ideas themselves. 
Additionally, claims 6, 10, 16, 19, and 24 further defines how information may be selected using sliders, but the additional elements are recited in a merely generic manner and operate using well-understood, routine, and conventional functions. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-12, 17-18, 20-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman et al. (US 2018/0158125) in view of “This New App Will Change The Way You Buy Cannabis” (Hacienda, Terry, This New App Will Change The Way You Buy Cannabis, 2018, May 9, The Fresh Toast, pgs. 1-3.), and further in view of Giese et al. (US 2018/0284145).
Regarding Claims 1 and 20, Perelman discloses a computer implemented method comprising (See paragraph [0015])
Displaying a user interface that includes selectors for inputting product information (See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving sliders, [0064] disclosing entering user experience, [0077] disclosing vendor having sliders to quickly enter information with respect to the product offerings)
And in response to an interaction with at least one of the selectors, determining a cannabis product based at least in part on the inputted product information and generating real time display of cannabis product for display on a device (See at least paragraph [0015] disclosing determining matching strain products, [0016] disclosing regulated product includes cannabis, [0025] disclosing strain engine provides cannabis recommendation, Fig. 9, Fig. 10)
Perelman does not expressly provide for determining a set of visual indicators including one or more shapes each having a quantity/magnitude of one or more angles and/or an edge curvature that correspond to the inputted product information, generating a real time visual representation of the determined cannabis product for displaying on a device, the displayed visual representation including a center portion representing a primary cannabinoid, and the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein each set of shapes includes at least two identical polygons or ovals evenly arranged around the center portion. However, “This New App Will Change The Way You Buy Cannabis” discloses determining a set of visual indicators including one or more shapes each having a quantity/magnitude of one or more angles and/or an edge curvature that correspond to the inputted product information, generating a real time visual representation of the determined cannabis product for displaying on a device, the displayed visual representation including a center portion representing a primary cannabinoid, and the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein each set of shapes includes at least two identical polygons or ovals evenly arranged around the center portion. (See pgs. 1-3 disclosing displaying strain of cannabis from search request with cannabis name and visual of what the strain is comprised of and flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman with the visual representation, as taught by “This New App Will Change The Way You Buy Cannabis”, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing a user to better understand what type of strain they are buying. See pgs. 1-3.
Neither Pearlman nor “This New App Will Change The Way You Buy Cannabis” expressly provide for determining shapes that correspond to the inputted product information according to a set of thresholds and conversion mechanisms. However, Giese discloses determining shapes that correspond according to a set of thresholds and conversion mechanisms (See at least paragraph [0077], [0116], [0138], [0160], [0182], [0318], [0351], [0356], [0373], [0388], [0400], Fig 4A-B, 5A-B, 8, 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman/NPL with the thresholds/conversion mechanisms, as taught by Giese since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to accurately classify and report particular plant products based on a variety of different parameters. See at least paragraph [0003]-[0004], [0082]-[0083], [0321], [0322].


Regarding Claim 2, Perelman and “This New App Will Change The Way You Buy Cannabis” teach or suggest all of the limitations of claim 1. Additionally, the combination discloses  wherein the selectors are usable to dynamically change the determined strain of cannabis (See Perelman: paragraph [0061], [0062], [0077]) and corresponding displayed visual representation, wherein  the center portion comprises a nucleus with a shape indicating a primary cannabinoid, and the one or more sets of shapes comprise a plurality of terpene rings concentrically surrounding the nucleus, wherein each terpene ring has a color  and/or shape indicating a distinct terpene and a configuration indicating an amount of the distinct terpene. (See “This New App Will Change The Way You Buy Cannabis”: flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes pgs. 1-3).

Regarding Claims 3 and 21, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses wherein the selectors are usable to modify the strain information for dynamically changing the determined strain of cannabis and corresponding displayed visual representation. (Perelman: See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving sliders, [0064] disclosing entering user experience, [0077] disclosing vendor having sliders to quickly enter information with respect to the product offerings, [0071] disclosing updating or modifying results)

Regarding Claims 4 and 22, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses wherein the visual representation is shaped and color-encoded to provide cannabinoid and terpene level information (“This New App Will Change The Way You Buy Cannabis”: disclosing “The shape and colors of the Cannastamp make it easy to compare the chemical profiles of any labeled product” pg. 3).

Regarding Claims 5 and 23, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses displaying a name for the determined strain of cannabis. (“This New App Will Change The Way You Buy Cannabis”: disclosing displaying name of strain along with visual: i.e., “Sour Diesel”, Perelman: see at least paragraph [0058], [0060], [0080]).

Regarding Claim 24, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 20. Additionally, the combination discloses wherein the strain information defines, at least in part, a user-defined strain profile, and at least a subset of the plurality of selectors are sliders each movable to define a distinct user-desired characteristic of the user-defined strain profile. (Perelman: See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving sliders, [0064] disclosing entering user experience, [0077] disclosing vendor having sliders to quickly enter information with respect to the product offerings)

Regarding Claim 7, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 1. Additionally, the combination discloses evaluating whether a known strain of cannabis corresponds to the determined strain of cannabis; and if the evaluation fails to identify a known strain of cannabis, identifying the determined strain of cannabis as a new strain of cannabis (Perelman: see at least paragraph [0015] disclosing search request from customer for strain of products, [0019] disclosing patient input such as opinions, experiences, beliefs, etc., [0020] disclosing user interface for user inputs, [0025], [0027] disclosing discover new strains or locate already determined/desired strains, [0032], [0040], [0050] disclosing user input/experiences/reviews, [0060] disclosing new strain,  [0061], [0064], [0076])

Regarding Claim 9, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the selectors include at least one of a first selector for selecting a psychoactive affect, a second selector for selecting a physiological affect, a third selector for selecting an aroma characteristic, a fourth selector for selecting a flavor characteristic, a fifth selector for selecting a user-defined characteristic, or a combination thereof (Perelman: See at least paragraph [0019] disclosing experiences, [0025] disclosing age, desired outcomes, positive/negative effects, [0014] disclosing physiological effects, [0050], [0067], [0071]).

Regarding Claim 10, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein the selectors include sliders, filters, and/or drop down menus. (See at least Perelman paragraph [0061], [0062], [0077] disclosing sliders, [0089] disclosing filters).

Regarding Claims 11 and 26, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses dynamically modifying the displayed visual representation based, at least in part, on one or more other interactions with at least one of the selectors. (Perelman: See at least paragraph [0015], [0020] disclosing user interface, [0025] disclosing input user information about what they want from the product, [0032], [0040], [0061] disclosing list of symptoms/effects/outcomes having sliders, [0062] disclosing user customizing rankings by moving sliders, [0064] disclosing entering user experience, [0077] disclosing vendor having sliders to quickly enter information with respect to the product offerings, [0071] disclosing updating and modifying results)

Regarding Claims 12 and 27, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 20. Additionally, the combination discloses wherein the visual representation is a color-coded identifier flower including: a nucleus with a shape indicating a primary cannabinoid in the strain information, and a plurality of terpene rings surrounding the nucleus, wherein each terpene ring has a color selected to indicate a distinct terpene in the strain information and a configuration selected to indicate an amount of the distinct terpene in the strain information. (See “This New App Will Change The Way You Buy Cannabis”: flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes; Examiner Notes that this NPL discloses that shapes and colors can be used to indicate a type and amounts of cannabinoids and terpenes – it uses similar flower design with rings, however any shape/color combination could be used, pgs. 1-3). While Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese does not explicitly disclose wherein the shape is determined by graphically combining an oval shape and a polygonal shape according to a relative concentration of a first compound and a second compound of the primary cannabinoid, wherein the oval shape corresponds to the first compound and the polygonal shape corresponds to the second compound, the specific type of information to be conveyed is considered to be an obvious variation on the teachings of Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese. Further, the content of the information being determined or displayed is non-functional descriptive material under MPEP 2111.05.

Regarding Claim 17, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 1. Additionally, the combination discloses combining the inputted strain information to determine the strain of cannabis (Perelman: See at least paragraph [0050], [0051] disclosing ranking particular strains based on things such as regulation/compliance based on location, [0054] disclosing negative ranking when certain strain would contradict treating particular illness/symptom, [0057] disclosing using lab concentrations to avoid dispensing product over regulatory limits based on things such as age, location of patient/dispensary, prescription/medical marijuana card, 

Regarding Claim 18, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 1. Additionally, the combination discloses wherein determining the strain of cannabis includes: applying one or more criteria to the inputted strain information to identify a set of known strains of cannabis, wherein the set includes the strain of cannabis for which the visual representation is displayed. (Perelman: See at least paragraph [0015] disclosing determining matching strain products, [0016] disclosing regulated product includes cannabis, [0025] disclosing strain engine provides cannabis recommendation, [0050], [0051] disclosing ranking particular strains based on things such as regulation/compliance based on location, [0054] disclosing negative ranking when certain strain would contradict treating particular illness/symptom, [0057] disclosing using lab concentrations to avoid dispensing product over regulatory limits based on things such as age, location of patient/dispensary, prescription/medical marijuana card, etc. customer can locate strain products with selective active ingredient in concentrations within that range, [0062], [0067] disclosing weighting importance of various traits, [0068], [0070], [0071] disclosing weighting regarding user location (e.g., bias towards objective data over other traits of the strain), [0075]).

EXAMINER NOTES: As shown in the rejection above, displaying matters relating to merely ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2111.05. For Example, “shapes having a quantity/magnitude of one or more angles and/or an edge curvature, a center portion representing a primary cannabinoid, and the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein each set of shapes includes at least two identical polygons or ovals evenly arranged around the center portion” is an obvious variation from the teachings of Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese. The content of the information being determined or displayed is non-functional descriptive material under MPEP 2111.05, where the printed matter being displayed has no new and non-obvious functional relationship with the underlying substrate, which is a generic label that merely serves as support for informational material to be displayed. See In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Claims 2, 4, 12-13, 22, and 27-28 appear to be directed merely towards the displaying function of the claim and are being treated as ornamentation which is being given little patentable weight. Here, the ornamentation regarding the displayed visual representation with certain shapes/colors does not affect the functionality of the invention. However, all functional elements in the claim have been examined for prior art.

Claims 8, 13-15, 19, 25, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman et al. (US 2018/0158125) in view of “This New App Will Change The Way You Buy Cannabis” (Hacienda, Terry, This New App Will Change The Way You Buy Cannabis, 2018, May 9, The Fresh Toast, pgs. 1-3.), in view of Giese et al. (US 2018/0284145), and further in view of Croan et al. (US 10,319,475).

Regarding Claims 8 and 25, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 20. However, neither expressly provides for wherein the selectors include: a first cannabinoid selector for selecting an amount of a first cannabinoid; a second cannabinoid selector for selecting an amount of a second cannabinoid; and a third cannabinoid selector for selecting an amount of a third cannabinoid.
However, Croan discloses wherein the selectors include: a first cannabinoid selector for selecting an amount of a first cannabinoid; a second cannabinoid selector for selecting an amount of a second cannabinoid; and a third cannabinoid selector for selecting an amount of a third cannabinoid (Croan: see Fig. 17-19 disclosing selecting cannabinoid levels and potency, col. 10, lines 13-31 and 54-67 disclosing using gathered data for recommending a consumer a cannabinoid or combination of cannabinoids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman with user selection of various cannabinoids, as taught by Croan, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping an experienced consumer find new products on top of what they have already used. See Croan: col. 1, lines 30-45.

Regarding Claims 13 and 28, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 12 and 27. While Perelman does disclose selectors and “This New App Will Change the Way You Buy Cannabis” does disclose terpenes and terpene rings displayed on the user interface. Neither expressly provides for the selection of various ingredients/components in the user interface selectors. 
However, Croan discloses the selection of various ingredients/components in the user interface selectors. (Croan: see Fig. 17-19 disclosing selecting cannabinoid levels and potency, col. 10, lines 13-31 and 54-67 disclosing using gathered data for recommending a consumer a cannabinoid or combination of cannabinoids). Examiner Notes it would have been obvious to include ability to select terpenes and terpene rings as it is to select specific cannabinoids.


Regarding Claims 14 and 29, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 27. However, neither expressly provides for wherein the selectors are usable to select for the cannabis product at least one of: one or more cannabinoids; cannabinoid levels; or terpenes.
However, Croan discloses wherein the selectors are usable to select for the cannabis product at least one of: one or more cannabinoids; cannabinoid levels; or terpenes. (Croan: see Fig. 17-19 disclosing selecting cannabinoid levels and potency, col. 10, lines 13-31 and 54-67 disclosing using gathered data for recommending a consumer a cannabinoid or combination of cannabinoids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman with user selection of various active ingredients, as taught by Croan, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping an experienced consumer find new products on top of what they have already used. See Croan: col. 1, lines 30-45.

Regarding Claims 15 and 30, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claims 1 and 27. While Perelman does disclose a third portion for displaying the visual representation of the determined strain of cannabis (See pgs. 1-3). Neither expressly provides for wherein the user interface includes: a first portion with the selectors for setting a cannabinoid profile; a second portion for setting a terpene profile.
However, Croan discloses the selection of various ingredients/components in the user interface selectors and wherein the user interface includes: a first portion with the selectors for setting a cannabinoid profile;  4134617-8001USO3/146692861 1Application No. Not Yet AssignedDocket No.: 134617-8001.US03First Preliminary Amendmenta second portion for setting a terpene profile (Croan: see Fig. 17-19 disclosing selecting cannabinoid levels and potency, col. 10, lines 13-31 and 54-67 disclosing using gathered data for recommending a consumer a cannabinoid or combination of cannabinoids). Examiner Notes it would have been obvious to include ability to set terpene profiles as it is to select specific cannabinoids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman with user selection of various active ingredients, as taught by Croan, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping an experienced consumer find new products on top of what they have already used. See Croan: col. 1, lines 30-45.


Regarding Claim 19, Perelman, “This New App Will Change The Way You Buy Cannabis”, and Giese teach or suggest all of the limitations of claim 1. While Perelman does disclose selectors including sliders moveable to define various strain information and dynamically adapting based on an experience level of the user (Perelman: paragraph [0018], [0019],  [0061], [0062], [0064], [0072] [0077]), neither expressly provides for the selection of an amount of a cannabinoid. 
the selection of an amount of a cannabinoid. (Croan: see Fig. 17-19 disclosing selecting cannabinoid levels and potency, col. 10, lines 13-31 and 54-67 disclosing using gathered data for recommending a consumer a cannabinoid or combination of cannabinoids). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman with user selection of various active ingredients, as taught by Croan, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including helping an experienced consumer find new products on top of what they have already used. See Croan: col. 1, lines 30-45.

Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684